January 5, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           FATAI OYEJOBI, Appellant

NO. 14-15-00969-CV                       V.

                   DOLLAR TREE STORES, INC., Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee Dollar Tree
Stores, Inc., signed August 17, 2015, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant Fatai Oyejobi to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.